Worden, C. J.
Action by the appellees against the appellant upon two promissory notes executed by the defendant to the plaintiffs. Judgment for plaintiffs.
There were two paragraphs in the complaint; one upon each of the notes; and copies of the notes were set out.
The only errors assigned are upon the rulings of the court in overruling motions to strike out, respectively, each paragraph of the complaint.
It is claimed here, against the ruling below, that the paragraphs are defective in not stating facts sufficient, etc.
A motion to strike out does not perform the office of a demurrer. Besides this, the respective paragraphs are good on demurrer. The question of time seems to be the important one in the cause.
The judgment below is affirmed, with costs and ten per cent, damages.